ALD-228                                                      NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 10-2115
                                    ___________

                                  MAJED SUBH,
                                           Appellant
                                       v.

                           WAL-MART STORES INC;
                              RUTH MCPHERSON
                     ____________________________________

                   On Appeal from the United States District Court
                             for the District of Delaware
                           (D.C. Civil No. 08-cv-00410)
                    District Judge: Honorable Sue L. Robinson
                    ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   June 24, 2010
              Before: SLOVITER, AMBRO and SMITH, Circuit Judges

                             (Opinion filed: July 8, 2010)

                                     _________

                                     OPINION
                                     _________

PER CURIAM

      Majed Subh appeals the District Court’s order granting appellees’ motion for

summary judgment. For the reasons stated below, we will summarily affirm the District

                                          1
Court’s judgment.

       The procedural history of this case and the details of Subh’s claims are well known

to the parties, set forth in the District Court’s thorough opinion, and need not be discussed

at length. Briefly, Subh alleged that he was terminated from his job at Wal-Mart in

retaliation for his complaints of discrimination.1 He asserted that the co-store manager

caused him to be arrested based on false allegations and intentionally inflicted emotional

distress. Appellees filed a motion for summary judgment which the District Court granted.

Subh filed a timely notice of appeal.2

       We have jurisdiction under 28 U.S.C. § 1291. In his Report and Recommendation,

which was adopted by the District Court, the Magistrate Judge thoroughly laid out Subh’s

allegations and the factual background of the case. We have little to add to his analysis of

Subh’s discrimination claims. We agree that Subh has not shown that Wal-Mart terminated

his employment in retaliation for his filing a complaint or for discriminatory reasons based

on race or national origin. Wal-Mart terminated his employment for gross misconduct. Subh

admitted to confronting the store manager at the Wal-Mart where he worked before his

transfer with a raised voice and repeatedly calling her arrogant, ignorant, rude, and crude.



   1
    His prior complaints of discrimination were the basis of another lawsuit in the
District Court and another appeal in this Court. See Subh v. Wal-Mart, C.A. No. 09-
4189.
   2
    Subh was represented by an attorney in the District Court but proceeded pro se after
the Magistrate Judge issued his Report and Recommendation. He is proceeding pro se on
appeal.

                                             2
He was dressed as a security guard and carrying a night stick at the time. Subh pled nolo

contendere to a charge of menacing arising from the incident.3 We also agree with the

District Court that appellees were entitled to summary judgment on Subh’s state law claims

of defamation and intentional infliction of emotional distress.

        Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by the

District Court, we will summarily affirm the District Court’s order. See Third Circuit I.O.P.

10.6.




   3
    Under Delaware law, a person is guilty of menacing when “by some movement of
body or any instrument the person intentionally places another person in fear of imminent
physical injury.” 11 Del.C. § 602(a).

                                             3